 

Exhibit 10.7

 

October 9, 2020

 

Applied DNA Sciences, Inc. (the “Company”) 

Attn: Chief Financial Officer 

50 Health Sciences Drive 

Stony Brook, New York 11790

 

Ladies and Gentlemen:

 

Reference is made to (i) that certain Securities Purchase Agreement, dated
July 16, 2019, between the Company and Dillon Hill Capital, LLC (the “Holder”)
(as amended, restated, supplemented or otherwise modified from time to time and
in effect on the date hereof, the “Purchase Agreement”), and (ii) that certain
Secured Convertible Note, dated as of July 16, 2019, by the Company in favor of
the Holder (as amended, restated, supplemented or otherwise modified from time
to time and in effect on the date hereof, the “Note”). Capitalized terms used
herein and not otherwise defined herein shall have the meanings ascribed thereto
in the Purchase Agreement.

 

The Company has informed the Holder that it intends to pay to the Holder all
principal and interest due under the Note (collectively, the “Requested
Action”), and has requested that the Holder consent to such Requested Action.

 

Notwithstanding any provision of the Purchase Agreement and the Note to the
contrary, including, without limitation, the limitation on prepayment of the
Note set forth in Section 1 of the Note, Holder consents to the Requested
Action.

 

Except as expressly set forth in this letter agreement, the foregoing consent
shall not constitute (a) a modification or alteration of the terms, conditions
or covenants of the Purchase Agreement, the Note or any other instrument or
agreement referred to therein, or (b) a waiver, release or limitation upon the
exercise by the Holder of its rights, legal or equitable, under the Purchase
Agreement, the Note or any other instrument or agreement referred to therein.
This letter agreement shall be governed by, and construed in accordance with,
the internal laws of the State of New York and all applicable laws of the United
States of America. Delivery of an executed signature page to this letter
agreement by electronic, email or facsimile delivery shall be effective as
delivery of an original executed manual signature page of this letter agreement.

 

[Signature Pages Follow]

 



 

 

 

  Very truly yours,  

 

  HOLDER:       DILLON HILL CAPITAL, LLC

 

  By: /s/ Bruce Grossman

 

  Name:  Bruce Grossman   Title:   Chief Executive Officer



 



 

 